DETAILED ACTION
This communication is responsive to the application, filed May 3, 2022.  Claims 1, 6-8, 13-15, and 20 are pending in this application.  The applicant has canceled claims 2-5, 9-12, and 16-19.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on July 24, 2020 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen et al. (US 2019/0371367 A1) in view of Campbell et al. (US 2019/0310696 A1) and further in view of Vichare et al. (US 2017/0089607 A1) and further in view of Hamann et al. (US 2013/0265064 A1).

As per claim 1:  A computing device of an information handling system, comprising:
an environmental control component; and a chassis environmental manager programmed to:
obtain a temperature of an environment proximate to a component of the information handling system; 
obtain a humidity level of the proximate environment;
Asmussen discloses [0024-0026] a corrosion protection system, the temperature sensor and/or the humidity sensor are included within the tape drive.  Thereby the temperature and/or humidity can be determined in close proximity to the components which should be protected against corrosion. 
obtain an environmental control modification that mitigates the premature failure, wherein the environment control modification comprises: increasing a temperature of the environment proximate to the component while a temperature of the component is above a nominal temperature range associated with the component; and
update an operation of the environmental control component based on the environmental control modification.
Asmussen discloses [0044-0045] if the temperature drop is above a threshold level, the controller can activate the heating entity [environmental control modification].  By activating the heating entity, the temperature within the tape drive is rising thereby avoiding the risk of corrosion [mitigating premature failure].  Asmussen further discloses [0045] the controller is configured to determine whether the temperature increase is equal or above a certain temperature threshold.  If the temperature increase is within the threshold (nominal temperature range), the heating entity stays activated (increasing the temperature if component is above nominal temperature range).  If the temperature is higher than the threshold, the heating entity is deactivated.
obtain information on airflows in the proximate environment;
obtain, based on the temperature, the humidity level, and the airflow information, a corrosion rate of the component;
Asmussen discloses [Fig. 5; 0043-0045] the controller may compare relative humidity values with a humidity threshold value.  If threshold values are exceeded, a temperate drop is measured.  The drop may be indicative of the decrease of temperature within a certain time window.  Asmussen discloses obtaining corrosion rate based on the temperature and the humidity level, but fails to explicitly disclose airflow information.  Campbell discloses a similar system, which further teaches [Fig. 1; 0030-0032] air flow control elements and the air flow controller.  The air flow control elements, baffles or vanes advantageously are actuated by the sensor to direct airflow away from the sensitive components responsive to the monitored value greater than the threshold value to prevent deliquescent corrosion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asmussen with that of Campbell.  One would have been motivated to determine airflow information because it allows to prevent deliquescent corrosion [Campbell; 0030-0032].
make a determination that the corrosion rate indicates a premature failure of the component based on a service life of the component; and in response to the determination:
Asmussen discloses [Fig. 5; 0043-0045] the controller may compare relative humidity values with a humidity threshold value.  If threshold values are exceeded, a temperate drop is measured.  The drop may be indicative of the decrease of temperature within a certain time window.  Asmussen discloses obtaining temperature and humidity levels and premature failure, but fails to explicitly disclose determining that corrosion rate indicates premature failure based on a service life of the component.  Vichare discloses a similar system, which further teaches [0019] corrosion rate estimate can be determined based on information acquired, maintained, and refined, including failure analysis data.  Over time, a correlation between temperature and humidity, and operating lifetime of the system can be identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asmussen and Campbell with that of Vichare.  One would have been motivated to determine failure based on a service life because it allows to identify a correlation between temperature and humidity and operating lifetime of the system [Vichare; 0019].
wherein updating the operation of the environmental control component comprises reducing a flowrate of a flow of the proximate environment generated by the environmental control component; and
after updating the operation of the environmental control component:
make a second determination that a temperature of the component has exceeded a nominal range associated with the component; in response to the second determination:
revert the operation of the environmental control component; and 
decrease a humidity level of a source of the flow of the proximate environment.
Asmussen, Campbell, and Vichare determining environmental factors of the system, but fail to explicitly disclose reducing a flowrate of the flow.  Hamann discloses a similar system, which further teaches [0015, 0051] a control device operatively connected with the fan device and heating device for receiving real-time air flow, air temperature and air humidity values, and in response to the values, the control device generating one or more control signals for modifying operations of the heating device or modifying the flowrate of the fan device to provide a target to maintain the corrosion rate.  Since the readings are generated in real-time, it is clear that multiple determinations are made in real-time based on the temperature, humidity and air flow rate of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asmussen, Campbell, and Vichare with that of Hamann.  One would have been motivated to reduce a flowrate of a flow and determine the flow of the environment because it allows to maintain the corrosion rate [Hamann; 0015].

As per claim 6:  The computing device of claim 1, wherein the component is a trace of a circuit card of the computing device.
Vichare discloses [0033] dedicated hardware implementations such as integrated circuits to implement any of the component methods of the invention.

As per claim 7:  The computing device of claim 1, wherein the temperature is obtained using a temperature sensor integrated into the component, wherein the component comprises an integrated circuit.
Asmussen discloses [0024-0026] a corrosion protection system, the temperature sensor and/or the humidity sensor are included within the tape drive.  Thereby the temperature and/or humidity can be determined in close proximity to the components which should be protected against corrosion. 

As per claims 8, 13, and 14:  Although claims 8, 13, and 14 are directed towards a method claim, they are rejected under the same rationale as the device claims 1, 6, and 7 above.

As per claims 15 and 20:  Although claims 15 and 20 are directed towards a computer readable medium claim, they are rejected under the same rationale as the device claims 1 and 6 above.

Response to Arguments
Applicant's arguments filed on May 3, 2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that Hamann fails to disclose or suggest “Hamann does not disclose at least decreasing a humidity level…” the examiner respectfully disagrees.  Hamann explicitly discloses [0015] a corrosion measurement apparatus that includes a sensor device for determining air humidity value within the enclosure.  Hamann further discloses [0015, 0051] a control device operatively connected with the fan device and heating device for receiving real-time air flow, air temperature and air humidity values, and in response to the values, the control device generating one or more control signals for modifying operations of the heating device or modifying the flowrate of the fan device to provide a target to maintain the corrosion rate.
In response to applicant's argument that Asmussen is not concerned with external temperature and does not disclose the use of fans, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20090273857 A1 – Iben discloses reducing a relative humidity in a vicinity by passing an elevated current through a sensor, the elevated current being chosen to be sufficient to heat the sensor to a level which will reduce the local relative humidity to below a threshold level for reducing or eliminating corrosion.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114